DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/28/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/28/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 11188761 B2.  Even though Instant Application 17/513,167 do not claim additional limitation of “receiving a video stream having a frame from a first camera of a valid stereo pair of cameras; applying background subtraction to the frame from the first camera to identify a moving foreground object; calculating a difference between a 2D trajectory of the moving foreground object and an estimated 2D trajectory of a previously determined object of interest; determining that the moving foreground object corresponds to the previously determined object of interest based on the difference being less than a threshold value; in response to determining that the moving foreground object corresponds to the previously determined object of interest, identifying the frame from the first camera as another frame instance of the previously determined object of interest;” does not make instant application patentably distinct, not having these limitation make the claim broad and obvious variation of US Pat. 11188761 B2.

Instant Application 17/513,167
US Pat. 11188761 B2
1. A computer-implemented method for tracking an object of interest, comprising: 




















detecting the object of interest across a set threshold number of frames of each continuous video stream from a corresponding camera of a valid stereo pair of cameras; 

in response to detecting the object of interest across the set threshold number of frames of each continuous video stream, 

calculating a geolocation of the object of interest by comparing a 2D location of the object of interest in a frame from a first camera of the valid stereo pair of cameras to a 2D location of the object of interest in another frame from a second camera of the valid stereo pair of cameras; 

and tracking the geolocation of the object of interest.
1. A computer-implemented method, comprising: 
receiving a video stream having a frame from a first camera of a valid stereo pair of cameras; applying background subtraction to the frame from the first camera to identify a moving foreground object; calculating a difference between a 2D trajectory of the moving foreground object and an estimated 2D trajectory of a previously determined object of interest; determining that the moving foreground object corresponds to the previously determined object of interest based on the difference being less than a threshold value; in response to determining that the moving foreground object corresponds to the previously determined object of interest, identifying the frame from the first camera as another frame instance of the previously determined object of interest; 

detecting the previously determined object of interest across a set threshold number of frames of each continuous video stream from a corresponding camera of the valid stereo pair of cameras; 

in response to detecting the previously determined object of interest across the set threshold number of frames of each continuous video stream, 

calculating a geolocation of the previously determined object of interest by comparing a 2D location of the previously determined object of interest in the frame from the first camera to a 2D location of the previously determined object of interest in another frame from a second camera of the valid stereo pair of cameras; 

and tracking the geolocation of the previously determined object of interest.



	9.  	Limitations of claim 2 -7, 9-14 and 16-20 of instant application are obvious over US Pat. 11188761 B2 in view of prior art discussed under Claim Rejections – 35 USC § 103 of this office action. Same motivation described nder Claim Rejections – 35 USC § 103 of this office action is applicable for combining US Pat. 11188761 B2 and stated prior arts discussed under Claim Rejections – 35 USC § 103.

Examiner’s Note: Claim 15 computing device is interpreted based on PGPUB paragraph [0104]. 

Claim objection: Claim 3 and 10 are objected because it does not end with a period.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1).

Regarding to claim 1, 8 and 15:

1. Vrcelj teach a computer-implemented method for tracking an object of interest, comprising: (Vrcelj [0043] this data may then be transferred to another device for use in tracking objects, detecting objects, or both. In alternative embodiments, the local object representation may be used on the local device just after creation of the local object representation for tracking of the object)
detecting the object of interest across a set threshold number of frames of each (Vrcelj [0052] a display of the device may show scene 100 with object 120 and target 130. The display may also include text and image indications related to the number and quality of key points or points of interest identified during scanning of object 120. S204a may be repeated periodically after identification of key frames or key points to update the feedback provided to the user. In one embodiment, extracted key points or points of interest may be visualized directly on the object and/or the rest of the scene depending on whether segmentation is implemented prior to the display step or after the display step. Further, in another alternative embodiment, only extracted key points which have been observed as points of interest in a threshold number of frames may be displayed, with the threshold set as a rough indication of the number of reliable points of interest observed as part of the scanning process for an object being scanned) continuous video stream (Vrcelj [0036] a compact representation of an object is created and used to track the object, but is not stored for future object identification. For the embodiments described herein, compact representations may compress a large number of video or picture images into a relatively small number of key points with associated descriptive data. In one example, several megabytes of video data may be processed to achieve a compact object model with 1000 key points and descriptive information about those key points, such as gradient information of surrounding area viewed from different angles. An extractor of saliency key points may process such video data by first filtering out images from all the images in the video data by selecting a subset of images as key frames) from a corresponding camera of a valid stereo pair of cameras; (Vrcelj [0044] Device 110 includes at least one sensor for capturing image data. Examples of such sensors include monocular cameras, stereo cameras, and RGBD sensors. As shown in FIG. 1, as part of a scanning process, device 110 will capture at least two images, from different positions, which may be used as key frames. FIG. 1 shows field of view 112 for a first image 122 which is captured when the device 110 is at the first position 116) 
in response to detecting the object of interest across the set threshold number of frames (Vrcelj [0043] this data may then be transferred to another device for use in tracking objects, detecting objects, or both. In alternative embodiments, the local object representation may be used on the local device just after creation of the local object representation for tracking of the object. [0044] Device 110 includes at least one sensor for capturing image data. Examples of such sensors include monocular cameras, stereo cameras, and RGBD sensors. As shown in FIG. 1, as part of a scanning process, device 110 will capture at least two images, from different positions, which may be used as key frames. FIG. 1 shows field of view 112 for a first image 122 which is captured when the device 110 is at the first position 116. [0052] a display of the device may show scene 100 with object 120 and target 130. The display may also include text and image indications related to the number and quality of key points or points of interest identified during scanning of object 120. S204a may be repeated periodically after identification of key frames or key points to update the feedback provided to the user. In one embodiment, extracted key points or points of interest may be visualized directly on the object and/or the rest of the scene depending on whether segmentation is implemented prior to the display step or after the display step. Further, in another alternative embodiment, only extracted key points which have been observed as points of interest in a threshold number of frames may be displayed, with the threshold set as a rough indication of the number of reliable points of interest observed as part of the scanning process for an object being scanned) of each continuous video stream, (Vrcelj [0036] a compact representation of an object is created and used to track the object, but is not stored for future object identification. For the embodiments described herein, compact representations may compress a large number of video or picture images into a relatively small number of key points with associated descriptive data. In one example, several megabytes of video data may be processed to achieve a compact object model with 1000 key points and descriptive information about those key points, such as gradient information of surrounding area viewed from different angles. An extractor of saliency key points may process such video data by first filtering out images from all the images in the video data by selecting a subset of images as key frames)

Vrcelj do not explicitly teach calculating a geolocation of the object of interest by comparing a 2D location of the object of interest in a frame from a first camera of the valid stereo pair of cameras to a 2D location of the object of interest in another frame from a second camera of the valid stereo pair of cameras; and tracking the geolocation of the object of interest.

However Baba teach calculating a geolocation of the object of interest by comparing a 2D location of the object of interest in a frame from a first camera of the valid stereo pair of cameras to a 2D location of the object of interest in another frame from a second camera of the valid stereo pair of cameras; (Baba Fig. 1-2 [0023] the various embodiments provide an intrinsic feature pose calculation method for tracking that extracts discrete, natural features of the subject with sufficient structure for matching from optical two-dimensional (2D) stereo images. These features are first tracked in time through the 2D image sequence. Then, stereo correspondence of tracked features for a camera pair is performed in order to determine three-dimensional (3D) locations [geolocation]. As used herein, the term "pair" refers to two or more. The change in 3D position of these features from frame to frame is thereafter fit to a rigid body transformation using a robust statistical method. This transformation then determines the change in pose over time. [0037] the features can be extracted and tracked using a Lucas-Kanade optical flow. Correspondence of features between stereo images is performed next using normalized correlation with filtering to ignore reflections and extraneous points (Block 206). From these matches, optimal triangulation is used for accurate 3D position calculation. [0046] Following the feature tracking and matching at block 350, a calculation of the 3D coordinates of the feature can be obtained. In particular, the 3D coordinates can be obtained for features that are matched temporally and spatially using an optimal triangulation method at step 352. [0061] Live mouse image sets were obtained on the SPECT system shown in FIG. 1. Software was implemented to calibrate and rectify image pairs along with segmentation and feature tracking to determine 3D locations relative to a fixed reference frame)
and tracking the geolocation of the object of interest. (Baba [0046] Following the feature tracking and matching at block 350, a calculation of the 3D coordinates of the feature can be obtained. In particular, the 3D coordinates can be obtained for features that are matched temporally and spatially using an optimal triangulation method at step 352. [0004] In general, such methods rely on an optical measurement and motion tracking system that provides 3D position and orientation (pose) of a subject during the SPECT imaging scan. Typically, most methods rely on the use of external markers for motion tracking and pose calculation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba in video/camera technology. One would be motivated to do so, to incorporate the calculating a geolocation of the object of interest by comparing a 2D location of the object of interest in a frame from a first camera of the valid stereo pair of cameras to a 2D location of the object of interest in another frame from a second camera of the valid stereo pair of cameras. This functionality will improve efficiency.

Regarding to claim 7 and 14:

7. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach wherein the geolocation is a 3D position of the object of interest.

However Baba teach wherein the geolocation is a 3D position of the object of interest. (Baba Fig. 1-2 [0023] the various embodiments provide an intrinsic feature pose calculation method for tracking that extracts discrete, natural features of the subject with sufficient structure for matching from optical two-dimensional (2D) stereo images. These features are first tracked in time through the 2D image sequence. Then, stereo correspondence of tracked features for a camera pair is performed in order to determine three-dimensional (3D) locations [geolocation]. As used herein, the term "pair" refers to two or more. The change in 3D position of these features from frame to frame is thereafter fit to a rigid body transformation using a robust statistical method. This transformation then determines the change in pose over time. [0037] the features can be extracted and tracked using a Lucas-Kanade optical flow. Correspondence of features between stereo images is performed next using normalized correlation with filtering to ignore reflections and extraneous points (Block 206). From these matches, optimal triangulation is used for accurate 3D position calculation. [0046] Following the feature tracking and matching at block 350, a calculation of the 3D coordinates of the feature can be obtained. In particular, the 3D coordinates can be obtained for features that are matched temporally and spatially using an optimal triangulation method at step 352. [0061] Live mouse image sets were obtained on the SPECT system shown in FIG. 1. Software was implemented to calibrate and rectify image pairs along with segmentation and feature tracking to determine 3D locations relative to a fixed reference frame)

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1), further in view of Boström (U.S. Pub. No. 20170330453 A1).

Regarding to claim 2, 9 and 16:

2. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach further comprising: determining the first camera and the second camera are arranged in the valid stereo pair of cameras by: determining that the first camera and the second camera are at different locations; determining that a portion of a surveillance coverage of the first camera overlaps with a portion of a surveillance coverage of the second camera; and determining that a functional range of view of the first camera overlaps with a functional range of view of the second camera.

However Boström teach further comprising: determining the first camera and the second camera are arranged in the valid stereo pair of cameras by: determining that the first camera and the second camera are at different locations; determining that a portion of a surveillance coverage of the first camera overlaps with a portion of a surveillance coverage of the second camera; and determining that a functional range of view of the first camera overlaps with a functional range of view of the second camera. (Boström Fig. 1 [0062] The overlap area 159 which is present in all embodiments of the stereoscopic sensor 100 gives the stereoscopic sensor 100 the exemplary effect of an increased reliability and higher accuracy in the overlap area, due to that information from two stereoscopic camera pairs 110, 120 is used in the height image over the overlap area 159. [0009] The stereoscopic sensor further comprises a second camera pair for capturing a first and a second image, i.e. a second image pair, said images being processable into a height image. The second camera pair defines a second surveillance zone with a primary coverage in the surveillance plane in the second direction from the projected mounting position and a secondary coverage in the first direction from the projected mounting position. The secondary coverage of the first and the second camera pairs overlap the primary coverage of the other camera pair respectively)

The motivation for combining Vrcelj and Baba as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba and Boström in video/camera technology. One would be motivated to do so, to incorporate determining the first camera and the second camera are arranged in the valid stereo pair of cameras by: determining that the first camera and the second camera are at different locations; determining that a portion of a surveillance coverage of the first camera overlaps with a portion of a surveillance coverage of the second camera; and determining that a functional range of view of the first camera overlaps with a functional range of view of the second camera. This functionality will improve accuracy.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1), further in view of McKinley (U.S. Pub. No. 20090096865 A1).

Regarding to claim 3, 10 and 17:

3. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach further comprising: determining the first camera and the second camera are arranged in the valid stereo pair of cameras by determining that a principle ray of the first camera and a principle ray of the second camera subtend at an angle that satisfies a threshold angle;

However McKinley teach further comprising: determining the first camera and the second camera are arranged in the valid stereo pair of cameras by determining that a principle ray of the first camera and a principle ray of the second camera subtend at an angle that satisfies a threshold angle; (McKinley [0053] FIGS. 6 and 7 illustrate objective lens systems in which the collimator lens system is formed of a combination of singlet and doublet lenses. The embodiment of the objective system 100 illustrated in FIG. 6 includes in the collimator lens system 306 a singlet lens 310 coupled to a doublet lens 312, coupled to another singlet lens 313. The stereo lens pair system 308 is formed as in FIG. 2 by a pair of doublet lenses 314 ad 316 coupled to a second pair of doublet lenses 316 and 320. The full diameter lens system collimates object points. The critical requirement is that the collimator system present equal angle pairs from symmetrically disposed object points to the small stereo lens pairs. This can be accomplished with a doublet lens system as illustrated in FIG. 2, a GRIN lens system as illustrated in FIG. 5, combinations of singlets and doublets as illustrated in FIG. 6 or 7, triplet lenses or combinations of the above. Of course, the stereo lens system can be formed of GRIN lenses also, as well as combinations of singlets, doublets, and triplets as above)

The motivation for combining Vrcelj and Baba as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba and McKinley in video/camera technology. One would be motivated to do so, to incorporate further comprising: determining the first camera and the second camera are arranged in the valid stereo pair of cameras by determining that a principle ray of the first camera and a principle ray of the second camera subtend at an angle that satisfies a threshold angle. This functionality will improve quality of image.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1), further in view of Fan (U.S. Pub. No. 20140211987 A1).

Regarding to claim 4, 11 and 18:

4. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach wherein the tracking further comprises: adding the object of interest to a list of objects; and tracking the geolocation of each object in the list of objects.

However Fan teach wherein the tracking further comprises: adding the object of interest to a list of objects; (Fan [0042] FIG. 6 shows a list of tracked objects sorted according to their respective scores. As shown in FIG. 6, the tracks that follow the smoothest paths have the highest scores. For example, the first track with a score of 0.990817 follows the smoothest path while the last track with a score of 0.477574 is considered to follow the least smooth path)) and tracking the geolocation (Fan FIG. 3, FIG. 7, FIG. 9 [0051] the summary display may overlay the keyframe with display of the geographic location of the start and end point of each of the displayed trajectories) of each object in the list of objects. (Fan [0042] FIG. 6 shows a list of tracked objects sorted according to their respective scores. As shown in FIG. 6, the tracks that follow the smoothest paths have the highest scores. For example, the first track with a score of 0.990817 follows the smoothest path while the last track with a score of 0.477574 is considered to follow the least smooth path))

The motivation for combining Vrcelj and Baba as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba and Fan in video/camera technology. One would be motivated to do so, to incorporate the tracking further comprises: adding the object of interest to a list of objects; and tracking the geolocation of each object in the list of objects. This functionality will improve user experience.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1), further in view of Lei (U.S. Pub. No. 20100045799 A1)

Regarding to claim 5, 12 and 19:

5. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach further comprising: identifying a plurality of objects; and iteratively determining whether each of the plurality of objects corresponds to the object of interest.

However Lei teach further comprising: identifying a plurality of objects; (Lei FIG. 12-13, [0090] there is shown a representation of an object queue 71. It will be noted that, as well as storing the feature set associated with each object [multiple object tracking of D, E, F], a number of other parameters are also present, including a status parameter, a tracking record parameter (TR) and a lost record parameter (LR)) and iteratively determining whether each of the plurality of objects corresponds to the object of interest. (Lei [0101] this pairing is considered 'matched' and any other pairing involving either blob mask A [previously determined object] or object E, i.e. A & D, A & F, B & E and C & E, is removed from the correspondence list. This process repeats [iteratively determine] until the correspondence list is empty)

The motivation for combining Vrcelj and Baba as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba and Lei in video/camera technology. One would be motivated to do so, to incorporate identifying a plurality of objects; and iteratively determining whether each of the plurality of objects corresponds to the object of interest. This functionality will improve efficiency.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (U.S. Pub. No. 20140363048 A1), in view of Baba (U.S. Pub. No. 20120293667 A1), further in view of Fan (U.S. Pub. No. 20140211987 A1) and Lei (U.S. Pub. No. 20100045799 A1).

Regarding to claim 6, 13 and 20:

6. Vrcelj teach the computer-implemented method of claim 1, Vrcelj do not explicitly teach further comprising: identifying a second object; calculating a difference between a 2D trajectory of the second object and an estimated 2D trajectory of the object of interest; determining that the difference exceeds a threshold; and in response to determining that the difference exceeds the threshold, determining that the second object is a new object of interest.

However Fan teach further comprising: identifying a second object; (Fan [0042] FIG. 6 shows a list of tracked objects sorted according to their respective scores. As shown in FIG. 6, the tracks that follow the smoothest paths have the highest scores. For example, the first track with a score of 0.990817 follows the smoothest path while the last track with a score of 0.477574 is considered to follow the least smooth path)) calculating a difference between a 2D trajectory of the second object and an estimated 2D trajectory of the object of interest; (Fan [0041] FIG. 5 the higher the saliency score, the smoother trajectory path of the tracked object. In at least one embodiment of the invention, a higher saliency score is preferred over a lower saliency score. For example, a track that follows a smooth trajectory path
as compared to a jerky path is believed to more likely correspond to an event of
interest)

The motivation for combining Vrcelj, Baba and Fan as set forth in claim 4 is equally applicable to claim 6.

However Lei teach determining that the difference exceeds a threshold; and in response to determining that the difference exceeds the threshold, (Lei [0118] objects which are generated by random effects, such as noise or other phenomena (e.g. waving leaves) usually exhibit random motion. This type of motion will exhibit a large variance of the centre point position (.sigma..sub.cx.sup.2, .sigma..sub.cy.sup.2) and an even larger variance in the velocity (.sigma..sub.vx.sup.2, .sigma..sub.vy.sup.2) of the centre point position. In this case, step 85 requires calculation of both the change (or variance) in centre point position and the change (or variance) in velocity over a plurality of frames. If both values are above respective threshold levels, the object is considered suspicious and is removed from the object queue 71. Same algorithm is applicable for identifying a new object) determining that the second object is a new object of interest. (Lei [0129] FIG. 16, it will be seen that each object in the object queue will occupy one of six main states, namely 'new' 100, 'mature' 101, 'temporarily unavailable' 102, 'occluded' 103, 'disappeared' 104 and 'reappeared' 105. For each incoming frame, objects in the object queue may maintain their status, change their status, or be deleted from the object queue. As in the management scheme of FIG. 14, each state employs a different tracking strategy to determine whether an object occupying that state should be tracked (i.e. have its motion trajectories recorded and displayed), deleted, and/or have its status changed [based threshold explained in Fig. 14] to reflect how the object is behaving as new frames are received)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vrcelj, further incorporating Baba, Fan and Lei in video/camera technology. One would be motivated to do so, to incorporate determining that the difference exceeds a threshold; and in response to determining that the difference exceeds the threshold, determining that the second object is a new object of interest. This functionality will improve accuracy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482